J-S11016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.C.B., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: W.D.B., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2708 EDA 2018

                Appeal from the Decree Entered August 17, 2018
      In the Court of Common Pleas of Philadelphia County Family Court at
                          No(s): 51-FN-002329-2016,
                           CP-51-AP-0000096-2018


BEFORE: SHOGAN, J., MURRAY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MURRAY, J.:                                 FILED APRIL 1, 2019

       W.D.B. (Father) appeals from the decree involuntarily terminating his

parental rights to his minor child, J.C.B. (born May 2008) (Child), pursuant to

23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.1

       The trial court’s statement of facts and procedural history is supported

by the record. See Trial Court Opinion, 10/24/18, at 1-3 (internal citation to

the record omitted); see also Petition for Involuntary Termination of Parental

Rights, 6/28/18, Exhibit A.2



____________________________________________


1 K.B. (Mother) voluntarily relinquished her parental rights to Child, and the
court terminated her rights by decree on August 17, 2018. Mother has not
appealed.

2 Father stipulated to the admission and contents of the statement of facts at
the involuntary termination hearing. See N.T., 8/17/18, at 13-14, 20.
J-S11016-19



      On September 23, 2016, Philadelphia Department of Human Services

(DHS) social workers received a substantiated General Protective Services

(GPS) report regarding the family. The report alleged that Mother and Father

were not providing Child with adequate food, nutrition, medical, and dental

care. The report also alleged that the home was infested with fleas and Child

suffered from flea bites over his entire body; Mother had been diagnosed with

anxiety, Father had been diagnosed with schizophrenia, and neither parent

was receiving mental health treatment; and both parents were smoking

marijuana.

      On October 1, 2016, social workers attempted a home visit. Mother

refused to allow anyone into the home. DHS received a court order to allow

entry to the home. Prior to accessing the home, social workers learned that

on November 10, 2016, Child’s aunt, P.B. (Maternal Aunt) had entered the

home and found it in a deplorable condition with trash, cat feces, and clutter

throughout the home, and no bed for Child.           Following Maternal Aunt’s

confrontation with Father, the Philadelphia Police Department was contacted,

arrived at the home, and deemed it unsafe for Child. Child was placed in the

care of Maternal Aunt.

      On November 11, 2016, DHS social workers conducted a home visit.

Although Father had attempted to clean the home, it was still trash-filled and

did not have a bed for Child.      Father admitted to being diagnosed with

schizophrenia, for which he was not receiving treatment; Mother was

hospitalized,   diagnosed   with   anxiety   and   agoraphobia,   and   hoarded

                                      -2-
J-S11016-19



possessions in the home.    DHS implemented in-home services.          During a

follow up visit on November 22, 2016, Community Umbrella Agency (CUA)

social workers observed cockroaches crawling throughout the home, stray

cats in the home, clutter strewn throughout the home, and still no bed for

Child. CUA social workers learned that Father had a history of arrests for

behavioral misconduct, and that stay-away orders had been issued against

Father regarding his youngest child, who lived in New Jersey with Father’s

wife, and there was domestic violence between Mother and Father.              On

December 6, 2016, DHS and CUA attempted to hold a case plan meeting.

However, Father became agitated that Child had not been returned to his care,

and left the meeting.

      On February 6, 2017, Child was adjudicated dependent. On February

28, 2017, CUA held a Single Case Plan (SCP) meeting and the objectives

identified for Father were to: (1) ensure that the home is cleaned and vermin

free; (2) participate in mental health therapy and comply with therapy

recommendations; and (3) participate in family functional therapy.

      A permanency review hearing was held in March 2017; Child was to

remain as committed and visitation was to be at Child’s discretion. Father

was to complete a parenting capacity evaluation (PCE). On April 3, 2017, Dr.

Dana P. Reinhold, Ph.D., conducted a psychological exam of Father and made

the   following   recommendations   that:    (1)   Father   receive    individual

psychotherapy; (2) comply with       the    recommendations of        psychiatric

treatment; and (3) receive a court-ordered PCE. On December 5, 2017, CUA

                                    -3-
J-S11016-19



revised the SCP.       The new objectives identified for Father were to:   (1)

participate in mental health treatment; (2) submit to a Behavioral Health

System (BHS) assessment; (3) follow the recommendations of the BHS

assessment; and (4) participate in a PCE.3 As of December 2017, Father had

not attended mental health treatment or completed a PCE.

       On June 28, 2018, DHS filed a petition to terminate Father’s parental

rights. The court held a hearing on the petition on August 17, 2018.4

       Vicki Paulino, CUA case manager, testified that she has been the case

manager for approximately a year and, in that time, SCP objectives were

conveyed to Father. See N.T., 8/17/18, at 6-11. Following a court-ordered

psychological evaluation, the SCP objectives were that Father attend

psychotherapy, complete a psychiatric evaluation with medication, and

complete a parenting capacity evaluation. Id. at 11-12. However, Father

informed Ms. Paulino that he did not need therapy. Id. at 12. Father did not

participate in a psychiatric evaluation or complete a parenting capacity

evaluation. Id. He has never been fully compliant with his objectives. Id. at

15.
____________________________________________


3 At some time prior to this meeting, Father had posted on the internet a
“prayer” seeking divine guidance and approval to murder various persons
involved in the case, including DHS workers, judges, court officers, counsel,
and Maternal Aunt. Stay-away orders were issued and the posting was
entered into evidence at the termination hearing.

4 Child was represented by Megan Helfrich, Esquire, as guardian ad litem and
by Craig Sokolow, Esquire, as legal counsel. Accordingly, the requirement
that child have legal counsel at a contested termination hearing was met. See
In re L.B.M., 161 A.3d 172 (Pa. 2017).

                                           -4-
J-S11016-19



      Child resides with Maternal Aunt, and at the time of the hearing, had

been in care for eighteen months. Id. at 6. Child’s needs are met by his

Maternal Aunt, and he wishes to be adopted by her. Id. at 7, 14-16. Since

August 2017, Child has not seen Father; visits were ordered at Child’s

discretion and Child did not wish to visit. Id. at 16-17. Child informed Ms.

Paulino that he is afraid to visit with Father, as Father used to hit him, and did

not feed him. Id. at 17. Ms. Paulino testified that Child does not have a

healthy bond with Father; that he does not view Father as a parental figure;

that Child would not be irreparably harmed by the termination of Father’s

parental rights; and that Child would be harmed by removal from Maternal

Aunt’s home. Id. at 17-18. Child has a very positive bond with Maternal Aunt

and consistently tells Ms. Paulino he wishes to be adopted by Maternal Aunt.

Id. at 18. Father has not attempted to contact Child since the case began.

Id. at 19.

      Father did not testify. During the termination hearing, Father left the

courtroom during Ms. Paulino’s testimony.        Id. at 13.     Father’s counsel

conveyed that Father did not wish to participate in the hearing for religious

and constitutional reasons, and that Father did not recognize the legitimacy

of the court. Id. at 13. After being advised of the consequences of his actions,

Father chose to leave.    Id. at 13.   Counsel stipulated that the CUA social

worker would testify consistently with DHS’s statement of facts as submitted

in the termination petition, and that Erica Williams, Psy.D., a psychologist who




                                       -5-
J-S11016-19



had prepared a parenting capacity evaluation of Father in August 2018, would

testify consistent with her report. Id. at 13-14, 20.

       At the conclusion of testimony, the trial court terminated Father’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8),

and (b). Father timely appealed and filed a statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).5

       On appeal, Father raises the following issues:

       A. Whether the trial court committed reversible error when it
       involuntarily terminated [F]ather’s parental rights where such
       determination was not supported by clear and convincing evidence
       under the Adoption Act[,] 23 Pa.C.S.A. § 2511(a)(1), (a)(2),
       (a)(5), and (a)(8)?

       B. Whether the trial court committed reversible error when it
       involuntarily terminated Father’s parental rights without giving
       primary consideration to the effect that the termination would
       have on the developmental[,] physical[,] and emotional needs of
       the child as required by the Adoption Act[,] 23 Pa.C.S.A. §
       2511(b)?

       C. Whether the trial court erred and abused its discretion when it
       changed the goal to adoption because the goal of adoption was
       not in the best interest of the child?

See Father’s Brief at 3-4 (answers and unnecessary capitalization omitted).

____________________________________________


5 Father filed his notice of appeal and Pa.R.A.P. 1925(b) statement of errors
complained of on appeal pro se. On November 16, 2018, this Court remanded
the matter to the trial court to determine whether counsel had abandoned
Father. On December 3, 2018, the trial court determined that counsel had
abandoned Father, and appointed new counsel, who filed an amended
statement of errors complained of on appeal on December 14, 2018. This
statement of errors raised two issues challenging the trial court’s findings
under Section 2511(a), and challenging the trial court’s Section 2511(b)
determinations. See Pa.R.A.P. 1925(b), 12/14/18, at 1.

                                           -6-
J-S11016-19



       Initially, we must determine whether Father has preserved all of his

issues for our review.       Where an appellant does not preserve his issue by

raising it in his concise statement of errors complained of on appeal, that issue

is waived on appeal. See Krebs v. United Refining Co. of Pennsylvania,

893 A.2d 776, 797 (Pa. Super. 2006).               In his brief, Father purports to

challenge both the termination of his parental rights and the permanency goal

change.    See Father’s Brief at 3-4.          However, Father did not preserve his

challenge to the goal change in his statement of errors complained of on

appeal. Accordingly, he has waived this issue for purposes of appeal. Krebs,

893 A.2d at 797.6

       We review cases involving the termination of parental rights according

to the following:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
____________________________________________


6 We additionally note that our Court has reiterated that Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018) (filed June 1, 2018), requiring the quashal
of appeals due to the failure to file separate notices of appeal or separate
dockets, will be applied prospectively and uniformly by this Court. See Matter
of M.P., --- A.3d ---, 2019 Pa. Super. 55 (Pa. Super. 2019). In involuntary
termination cases where a parent wishes to challenge both the termination
and the goal change, and where separate dockets exist for the adoption and
dependency matters, the proper procedure is to file a separate notice of appeal
from each docket. Id. at * 2. Father, whose notice of appeal was filed in
September 2018, filed a notice of appeal solely from the termination docket.
However, because Father initially filed pro se, and because Father first
challenged the goal change in his brief, we decline to quash pursuant to
Walker and M.P. Nevertheless, we reiterate that proper appellate procedure
should be followed. Id. at * 2.

                                           -7-
J-S11016-19


     courts review to determine if the trial court made an error of law
     or abused its discretion. A decision may be reversed for an abuse
     of   discretion    only   upon     demonstration      of    manifest
     unreasonableness, partiality, prejudice, bias, or ill-will. The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

     Termination requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, we focus our analysis on subsection (a)(2) and (b).           The

relevant subsections of 23 Pa.C.S.A. § 2511 provide:

     (a)    General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse, neglect
            or refusal of the parent has caused the child to be without
            essential parental care, control or subsistence necessary for
            his physical or mental well-being and the conditions and


                                     -8-
J-S11016-19


            causes of the incapacity, abuse, neglect or refusal cannot or
            will not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of Section § 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be remedied.”

See In Interest of Lilley, 719 A.2d 327, 330 (Pa. Super. 1998).             The

grounds for termination are not limited to affirmative misconduct, but concern

parental incapacity that cannot be remedied.      In re Z.P., 994 A.2d 1108,

1117 (Pa. Super. 2010). Parents are required to make diligent efforts toward

the reasonably prompt assumption of full parental duties. Id.

      Father argues that there was not clear and convincing evidence to

support the termination of his parental rights under 23 Pa.C.S.A. § 2511(a)(2)

because he attempted to comply with his objectives by attending an SCP



                                     -9-
J-S11016-19



meeting and a court-ordered psychological evaluation.7 See Father’s Brief at

6-7. Father claims that DHS failed to prove that he could not remedy the

conditions that led to Child’s removal from Father’s care. Id.

       Father’s argument is belied by the record. The evidence introduced at

the August 17, 2018 hearing showed that, as of the date of termination, Father

had not seen Child since August 2017, and was not amenable to completing

his objectives.     Father’s mental health was the major contributing factor

leading to his inability to parent Child, and the record indicated that Father

refused to attend therapy or consider medication.               Indeed, the notes of

testimony from the termination hearing indicate that Father refuses to

recognize the authority of the court and refuses to cooperate with

recommendations.          Although     Father      did   complete   one   psychological

evaluation, the record reflects that from the inception of this case, he has

never been fully compliant with his objectives and remains noncompliant due

to his failure to complete a psychiatric evaluation, parenting capacity

____________________________________________


7 Father also argues, citing notes of testimony from a February 1, 2017,
hearing, that he “has demonstrated his commitment to maintain [sic] close to
his children because he had a good relationship with his children.” See
Father’s Brief at 7. The February 1, 2017, transcript is not included in the
certified record and Father has not sought to supplement the record, although
the responsibility for ensuring that the transmitted record is complete rests
solely upon an appellant. See Pa.R.A.P. 1921 (delineating contents of record
on appeal); Pa.R.A.P. 1931 (noting appellant’s responsibility to ensure a
complete record on appeal); see also Commonwealth v. Preston, 904 A.2d
1, 7-8 (Pa. Super. 2006) (an appellate court may only consider facts in the
certified record, and it is not the court’s responsibility to obtain transcripts).
Accordingly, we will not consider any argument related to evidence introduced
at the February 1, 2017 hearing.

                                          - 10 -
J-S11016-19



evaluation, and attend mental health treatment of any sort prior to the filing

of the petition to terminate his parental rights. Additionally, and as noted

above, Father has not attempted to contact Child since the beginning of the

case.

        Consistent with the foregoing, we discern no error in the trial court’s

finding that competent, clear and convincing evidence supported the

termination of Father’s parental rights pursuant to Section 2511(a)(2), based

upon Father’s continued incapacity – namely, his refusal to obtain treatment

for his mental health issues – that resulted in Child being without essential

parental care, the cause of which “cannot or will not be remedied.” See Lilley,

719 A.2d at 330; Z.P., 994 A.2d at 1117.

        Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121. “In this

context, the court must take into account whether a bond exists between child

and parent, and whether termination would destroy an existing, necessary

and beneficial relationship.”    Id.   The court is not required to use expert

testimony, and social workers and caseworkers may offer evaluations as well.

Id. Ultimately, the concern is the needs and welfare of a child. Id.

        We have stated:

        [b]efore granting a petition to terminate parental rights, it is
        imperative that a trial court carefully consider the intangible
        dimension of the needs and welfare of a child—the love, comfort,
        security, and closeness—entailed in a parent-child relationship, as
        well as the tangible dimension. Continuity of the relationships is
        also important to a child, for whom severance of close parental

                                       - 11 -
J-S11016-19


      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). Where there is no evidence of a bond between the

parent and child, it is reasonable to infer that no bond exists. Id. “[A] parent’s

basic constitutional right to the custody and rearing of . . . her child is

converted, upon the failure to fulfill . . . her parental duties, to the child’s right

to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      Father argues that the trial court failed to properly consider his bond

with Child, and that DHS did not present any evidence that addressed Child’s

bond with Father. See Father’s Brief at 8. In support, Father references his

efforts to comply with the court’s orders by attending a psychological

evaluation and single case plan meeting to “make himself a better parent.”

Id. at 9-10.

      Father’s argument is not supported by the record. Contrary to Father’s

assertions, DHS presented evidence to show that no beneficial relationship

existed between Father and Child. Specifically, the CUA case manager, Ms.


                                       - 12 -
J-S11016-19



Paulino, testified that there is no healthy bond between Father and Child.

Child does not want to visit with Father because Child is afraid of him due to

Father’s past physical abuse and neglect. Ms. Paulino opined that Child would

not be harmed by the termination of Father’s parental rights. She further

testified that Child has a positive bond with Maternal Aunt, has consistently

relayed that he wishes to be adopted by Maternal Aunt, and would be harmed

by removal from Maternal Aunt’s care. We discern no abuse of discretion in

the trial court’s conclusion that Child’s needs and welfare are best served by

termination.

      In sum, clear and convincing evidence supports the trial court’s

termination of Father’s parental rights under Sections 2511(a)(2), as well as

the Section 2511(b) findings that there was no beneficial bond between Father

and Child, such that adoption would best serve Child’s needs and welfare. See

Z.P., 994 A.2d at 1126-27; K.Z.S., 946 A.2d at 763.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/19




                                    - 13 -